DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “A method comprising applying the pesticide composition according to claim 1 in promoting or regulating plant growth in an agricultural field.”  It is not clear if the pesticide is applied to the “agricultural field” recited in the claim, or if the 
For purposes of examination, the claims shall be construed to mean the composition is applied to an agricultural field; however, correction is required to overcome the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US 2017/0166488) in view of Liu et al. (“Liu”, CN 101103727A; machine translation included with this Office action).
Regarding claims 1 and 8-13, Chaudhry teaches a multifunctional agricultural organic composition, useful as a fertilizer and bio-stimulant, inter alia (e.g., abstract).  The composition includes amino acids such as polyglutamic acid (e.g., paragraphs [0075], [0080]; claims 6) in amounts of 5-35% (e.g., paragraph [0058]; claim 10).  While Chaudhry further teaches the composition can be mixed with pesticides, weedicides and plant growth regulators (e.g., paragraph [0104]; claim 19), Chaudhry does not specifically teach the addition thidiazuron.  
However, Liu is in the same field of agrochemical compositions and teaches the application of thidiazuron improves plant quality and yields enhanced products (e.g., paragraph [0007].  The content of thidiazuron is 0.01-20% by weight (e.g., paragraph [0010]).  

Regarding the ratio of thidiazuron to polyglutamic acid (claims 2-4), Chaudhry teaches the amount of amino acid (as complexing agent) is 5-35% (e.g., paragraph [0058]), and Liu teaches the amount of thidiazuron is 0.01-20% (e.g., paragraph [0010]).  This results in ratios of thidiazuron to polyglutamic acid of 1: (0.25-3500).  This range overlaps those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to arrive at amounts within the ranges taught by the prior art, including those instantly claimed, by routine experimentation, in order to maximize the efficacy of the resulting composition (note ‘synergism’ would be an example of maximized efficacy).  
Regarding claims 5 and 7, Chaudhry teaches the compositions comprise fertilizers (e.g., paragraph [0043]) and may further include additional substances such as surfactants and thickeners (e.g., paragraph [0045]).
Regarding claim 6, Chaudhry teaches the compositions may be in forms such as powder, granule, liquid (e.g., paragraph [0102]; claim 18).




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611